Citation Nr: 9908469	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-44 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for purposes of receiving VA outpatient dental treatment.  

2.  Entitlement to service connection for a jaw disorder, 
including degenerative joint disease.  

REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from January 1972 to August 
1976 and from January 1980 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the RO 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  A personal hearing at 
the RO was conducted in May 1997.  In August 1998, a hearing 
was held at the RO before Iris S. Sherman, who is a member of 
the Board designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1998).  

The additional issues of service connection for high 
cholesterol and a compensable rating for service-connected 
hemorrhoids had been perfected for appellate review.  
However, at the personal hearing in May 1997, the veteran 
withdrew his appeal of these issues.  Accordingly, the Board 
will confine its review of the appeal to the remaining issues 
as noted on the first page of this document.  

(The issue of service connection for a jaw disorder, 
including degenerative joint disease, is the subject of the 
REMAND portion of this document.)  


FINDING OF FACT

The veteran has not submitted a plausible claim for 
entitlement to VA outpatient dental treatment.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to VA outpatient dental treatment.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from January 1972 to August 
1976, and from January 1980 to July 1995.  The service 
medical records show that he received routine dental 
treatment for various dental diseases which included, in 
relevant part, gingivitis.  The service records show no 
dental trauma.  A Certificate of Release or Discharge from 
Active Duty indicated that the veteran had been provided a 
complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation.  

A claim of "service connection" for a dental condition was 
received from the veteran in August 1995.  At the personal 
hearing in August 1998, the veteran testified that he did not 
have any current problems relating to his periodontal disease 
and had not received any dental treatment for this problem 
since his discharge from service.  The veteran asserted that 
the nature of his periodontal disease was such that it would 
never completely resolve, and that he would require periodic 
treatment for the rest of his life.  

Analysis

The veteran claims entitlement to service connection for a 
dental condition for the purpose of eligibility for VA 
outpatient dental treatment.  See 38 C.F.R. §§ 4.149, 17.161.  
To receive VA outpatient dental treatment, a veteran must 
qualify under one of the eligibility categories of 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  

Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be 
considered service-connected solely for 
the purpose of determining entitlement to 
dental examinations or outpatient dental 
treatment under the provisions of 
§ 17.120 or § 17.123 of this chapter.  

38 C.F.R. § 4.149

The evidence required to establish service connection for a 
dental disorder is set out in 38 C.F.R. § 3.382, and 
provides, in pertinent part, as follows:  

(a)	Service connection for dental 
disabilities will be established by 
service records, documentary evidence in 
the form of reports of examinations 
(dental or physical), duly certified 
statements of dentists or physicians, or 
certified statements of fact from two or 
more disinterested parties.  The 
disability must be shown to have been 
incurred in or aggravated by service as 
provided in this section.  

(c)	Limitations.  Salivary deposits is a 
type of routine dental condition which 
has no relation to service.  Malposed 
teeth with no pathology shown will not be 
service connected.  Service connection 
should not be granted for the 3d molars 
at any time unless there is a definite 
record showing such teeth to have been 
diseased after a reasonable period of 
service.  The 3d molars shown as present 
at induction and missing at discharge 
will not be granted service connection 
unless there is an actual record of 
extraction for reasons other than 
malposition or impaction.  Vincent's 
disease should not be granted service 
connection if the service records are 
entirely negative.  To warrant favorable 
action on Vincent's disease, chronicity, 
continuity of treatment, or the residual 
thereof, that is, periodontoclasia or 
pyorrhea, should be shown by the service 
records as chronic.  Vincent's disease 
with infrequent episodes of short 
duration in the active service should be 
considered as an acute condition and may 
not be service connected.  Gingivitis is 
not considered a disease entity and is 
not ratable.  [Emphasis added]  Diagnosis 
of pyorrhea in service after a reasonable 
period of service will require 
confirmation by a Department of Veterans 
Affairs examination, including X-ray, 
before grant of service connection, 
unless examination is contraindicated by 
factors such as extraction of all 
pyorrhectic teeth.  Pyorrhea shown during 
service after a reasonable period of 
service, involving one or more teeth 
necessitating extraction, is a sufficient 
basis for grant of service connection for 
the tooth or teeth involved.  

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Class I eligibility 
pertains to veteran's having a compensable service-connected 
dental condition.  Class II dental treatment eligibility 
extends to one-time correction of noncompensable service-
connected dental conditions.  Class III dental treatment 
eligibility extends to a veteran who has a dental condition 
which is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class II(a)); 
former prisoners of war (Classes II(b) and II(c)); veterans 
having service-connected conditions rated 100 percent (Class 
IV); certain Chapter 31 vocational rehabilitation trainees 
(Class V); and those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated by the VA (Class VI).  

Even though the veteran had periodontal disease in service, 
the claim for service connection for periodontal disease for 
VA dental treatment purposes is implausible and not well 
grounded since, even if periodontal disease were service 
connected, it would not lead to treatment eligibility under 
any category discussed above.  Additionally, the veteran's 
service dental records indicate that his periodontal disease 
in service was due to gingivitis, which is not a disease 
entity for VA purposes.  In any event, periodontal disease is 
not compensable, and thus there would be no Class I 
eligibility.  As to Class II eligibility, the veteran's 
service discharge certificate shows that he received a 
complete dental examination and treatment within the 
preceding 90 days.  Therefore, there is no eligibility for 
Class II treatment.  It is neither claimed nor shown that 
periodontal disease is due to a combat wound or other service 
trauma, as required for Class II(a) treatment.  The veteran 
does not claim nor does the evidence show that he has a 
dental condition which is professionally determined to be 
associated with and aggravating an established service-
connected disability.  Therefore, eligibility under the 
criteria for Class III dental treatment is not shown.  
Furthermore, it is neither claimed nor shown that the veteran 
meets any of the other dental treatment eligibility 
categories set forth in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  

Given the circumstances of the instant case, the veteran's 
claim for service connection for periodontal disease presents 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded.  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  If the veteran has not presented a well-
grounded claim, his appeal must fail and there is no further 
duty to assist him in the development of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
indicated that dental claims such as the present one are not 
well grounded.  Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd 87 F.3d 1304 (Fed.Cir. 1996).  Accordingly, the Board 
finds that the veteran's claim for VA outpatient dental 
treatment must be denied as not well grounded.  



ORDER

Entitlement to compensation and outpatient dental treatment 
for a service-connected dental condition is denied.  


REMAND

The veteran testified at the two personal hearings (noted 
above), and the service dental records confirm, that he was 
treated during service for pain in the left side of his jaw.  
The service dental records in November 1993 indicated that a 
grating sound was noted on opening of the jaw and that there 
was tenderness to palpation in the area.  A diagnosis of 
possible degenerative joint disease was indicated.  

In a statement received in September 1998, the veteran 
indicated that he had recently been treated by a private 
dentist for the same symptoms involving the left side of his 
jaw that he had in service, and that the dentist diagnosed 
his symptoms as temporomandibular joint dysfunction (TMJ).  
In light of the diagnosis of possible degenerative joint 
disease of the jaw in service, and the veteran's assertion 
that his symptoms were diagnosed by a private dentist as 
being due to TMJ, the Board finds that further development is 
needed.  Furthermore, a VA dental examination has not been 
conducted to determine the nature or etiology of the 
veteran's current jaw problems.  

In this regard, the VA is charged with the obligation under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Having identified a source of additional evidence, 
the veteran should be advised that it is his obligation to 
obtain and submit this evidence in order to establish a well-
grounded claim.  Accordingly, additional development will be 
necessary prior to the Board entering its final determination 
regarding this issue.  

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Therefore, to ensure full compliance with due process 
requirements, and to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should advise the veteran that 
he should submit a written statement from 
the orthodontist he identified in his 
September 1998 letter in support of his 
claim of service connection for a jaw 
disorder.  Any written statement received 
should be associated with the claims 
file.  

2.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of his jaw problems 
and when any such disability had its 
onset.  The claims folder, including the 
service dental records, must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
medical history.  All appropriate tests 
should be performed in connection with 
this examination, including x-ray studies 
of the veteran's jaw.  The examiner 
should indicate whether the veteran has 
degenerative joint disease of the jaw or 
any other jaw disability.  The examiner 
should also render a medical opinion as 
to whether it is at least as likely as 
not that any current disability involving 
the veteran's jaw had its onset during 
service.  If any existing jaw disability 
did not have its onset in service, the 
examiner should note when each existing 
disability was first manifest.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete or if the 
examiner fails to respond to the 
inquiries posed above, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 2 -


- 10 -


